Appeal by the defendant from a judgment of the County Court, Westchester County (Rosato, J.), rendered May 13, 1986, convicting him of burglary in the second degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s guilt of burglary in the second degree. While the defendant attempted to explain his knowing, recent, and exclusive possession of certain items which had been stolen from the complainant’s house, the jury could properly reject *736such evidence (see, People v Baskerville, 60 NY2d 374, 383; People v Miller, 114 AD2d 863).
The defendant’s other contentions are either without merit or unpreserved for appellate review as a matter of law (CPL 470.05 [2]), and we decline to review them in the exercise of our interest of justice jurisdiction. Thompson, J. P., Bracken, Lawrence and Kunzeman, JJ., concur.